United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF DEFENSE, UNIFORMED
SERVICES, UNIVERSITY OF HEALTH
SCIENCES, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0179
Issued: May 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from a September 18, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.3

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated December 10, 2019, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request
for Oral Argument, Docket No. 19-0179 (issued December 10, 2019).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 18, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of disability
from work commencing June 1, 2018 causally related to her accepted April 8, 2016 employment
injury.
FACTUAL HISTORY
On April 12, 2016 appellant, then a 48-year-old program support specialist, filed a
traumatic injury claim (Form CA-1) alleging that on April 8, 2016 she sustained severe lower and
upper back and shoulder pain that resulted in difficulty sitting, standing, and sleeping when she
moved approximately 10 boxes and a file cabinet while in the performance of duty. She stopped
work on April 12, 2016.
Following an initial denial on August 19, 2016, OWCP later accepted appellant’s claim for
sprain of the ligaments of the lumbar spine on March 7, 2017. Appellant had returned to full duty
on April 26, 2016 with intermittent time loss beginning May 26, 2016. OWCP paid intermittent
wage-loss compensation on the supplemental rolls for medical and therapy visits from October 18,
2017 to April 11, 2018.
A May 21, 2016 magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated
spondylotic changes and facet joint arthropathy at L5-S1 with bilateral mild foraminal narrowing,
right greater than left, and no central canal stenosis. A June 6, 2016 MRI scan of the lumbar spine
demonstrated that degenerative changes still predominated at L5-S1, that the minimal S1 lateral
recess stenosis on the right was unchanged, that the asymmetric neural foraminal stenosis, right
more so than left, was unchanged. Minimal right neural foraminal stenosis at L4-5 was new,
minimal left neural foraminal stenosis was unchanged, and minimal bilateral neural foraminal
stenosis at L3-4, right more so than left, was unchanged. A repeat lumbar MRI scan on March 11,
2017 demonstrated a small right paracentral disc protrusion L5-S1 encroaching on the medial
aspect of the right neural foramen, somewhat progressive since the May 21, 2016 study, with
moderate right and mild left foraminal stenosis.
On November 21, 2017 Dr. Aneesh Singla, Board-certified in anesthesia and pain
medicine noted complaints of chronic, radiating low back pain, and described examination
findings. He diagnosed herniated lumbar disc and intervertebral disc disorders with radiculopathy,
lumbar region.
A January 6, 2018 lumbar MRI scan indicated that degenerative changes were once again
centered at L5-S1 with minimal progression from the March 2017 examination.
An emergency patient instruction note dated June 1, 2018, indicated that appellant was
seen by Dr. Bilal A. Qureshi, a Board-certified surgeon, and was discharged with diagnoses of
sciatica, radiculopathy. On a separate disability slip, Dr. Qureshi recommended five days of bed
rest.
On June 4, 2018 Dr. Singla, noted that he had referred appellant for an orthopedic
evaluation and to a neurologist for electrodiagnostic studies.

2

In a development letter dated June 6, 2018, OWCP notified appellant that although it had
not received a notice of recurrence (Form CA-2a) claim, it appeared that she was claiming
disability from work due to a material change/worsening of her accepted sprain of ligaments of
the lumbar spine. It requested that she submit factual and medical evidence addressing the
relationship of her claimed recurrent condition and her original injury and requested that she
respond to an attached questionnaire to substantiate the factual elements of her claim. OWCP
afforded her 30 days to submit the necessary evidence.
On June 7, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging a recurrence
of disability from work commencing June 1, 2018. She indicated that after returning to work
following her original injury, she was limited in performing her usual duties, such that she was
unable to lift file folders and boxes or to walk to the hospital. Appellant noted that she had been
provided with a stand-alone desk so she did not have to sit for a full eight-hour workday. She had
stopped work on June 1, 2018 and returned on June 12, 2018.
In a separate statement dated June 6, 2018 appellant indicated that she was injured at work
on April 8, 2016 and underwent conservative treatment, but that her symptoms progressed to
include numbness and tingling down her right ankle. She noted that on May 31, 2018 she was
driving to work when she experienced a sharp pain in her lower back that radiated down the right
side of her leg with continued low back and leg pain, numbness in the legs, and tingling in the toes.
Appellant indicated that she took prescribed medication without relief of symptoms that evening,
and that when she awoke on June 1, 2018 experiencing lower back and leg pain and numbness and
sought treatment in an emergency room. She indicated that she saw her treating physician on
June 4, 2018 who took her off duty until June 11, 2018.
Appellant submitted an emergency department treatment note dated June 1, 2018 in which
Dr. Qureshi described examination findings of diffuse cervical and thoracic spine tenderness and
low back tenderness. He considered the diagnosis of sciatica, acute lumbar radiculopathy, strain
of the lumbar region, and chronic bilateral back pain.
Appellant also submitted a June 4, 2018 treatment note in which Dr. Singla noted her
complaint of severe low back pain radiating to both lower extremities with accompanying
weakness and changes in bowel and bladder function that limited her functionality. Dr. Singla
ordered a repeat MRI scan.
On June 8, 2018 appellant was seen by John R. Volatile, Jr., a physician assistant. He noted
appellant’s complaint of chronic low back pain, and found moderate-to-severe tenderness of the
lumbar spine and severe tenderness over the trochanteric bursa on examination.
On June 12, 2018 Masooda Naim, a nurse practitioner, advised that appellant should not
work from June 4 through 11, 2018.
A June 15, 2018 x-ray of the lumbar spine noted a concern for pars defects at L5. It
demonstrated mild-to-moderate degenerative changes at L5-S1; grade 1 retrolisthesis of L3 on L4
in the neutral position, not signiﬁcantly changed in flexion or extension; and levoscoliosis of the
thoracolumbar spine.
Appellant filed claims for compensation (Form CA-7) for leave without pay for disability
from work on June 1, June 4 to 8, and June 11, 2018. The accompanying time analysis forms
3

(Form CA-7a) revealed that appellant used eight hours of sick leave on June 1, 5, 6, 7, 8,
and 11, 2018.
In correspondence dated June 22, 2018, Dr. Singla noted treating appellant for lumbar
sprain. He indicated that, based on her physical examination, symptoms, history of failed steroid
injections, physical therapy, and medications, she was advised to avoid bending, lifting, and
twisting until June 11, 2018. Dr. Singla noted that according to appellant, she had not reinjured
her back since April 2016 and that her current symptoms were a continuation of her original
April 2016 injury. He continued to treat appellant and diagnosed herniated lumbar disc and neck
pain.
On September 11, 2018 Dr. Akhil J. Khanna, a Board-certified orthopedic surgeon,
reported a history that on April 8, 2016 appellant was injured when she attempted to lift a steel
cabinet that fell off a dolly. He described physical examination findings and noted the June 6,
2018 lumbar MRI scan and June 8, 2018 lumbar x-ray. Dr. Khanna advised that appellant’s
history, physical examination, and radiographic ﬁndings were compatible with chronic low back
pain, right greater than left posterior lateral thigh and distal lower extremity radicular pain in the
setting of mild lumbar degenerative changes, mild L5-S1 degenerative disc disease, and mild-tomoderate bilateral L5-S1 foraminal narrowing.
Appellant submitted additional wage-loss compensation claims (Form CA-7) for
intermittent periods for medical treatment.
By decision dated September 18, 2018, OWCP denied appellant’s claim for recurrence of
disability finding that the evidence of record was insufficient to meet her burden of proof to
established the claimed period of recurrent disability. It noted that she had not responded to the
development questionnaire sent to her on June 6, 2018.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.4
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment

4

20 C.F.R. § 10.5(x).

4

injury, and supports that conclusion with medical reasoning.5 Where no such rationale is present,
the medical evidence is of diminished probative value.6
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability from work commencing June 1, 2018 causally related to her accepted April 8, 2016
employment injury.
In support of her recurrence claim, appellant submitted June 1, 2018 emergency
department reports from Dr. Qureshi who noted appellant’s complaint of severe back pain and
described examination findings including low back tenderness. Dr. Qureshi diagnosed sciatica,
acute lumbar radiculopathy, strain of the lumbar region, and chronic bilateral back pain and
recommended five days of bed rest. He did not, however, provide an opinion as to how or why
appellant’s disability had recurred such that she was disabled from work. Medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value.8 As Dr. Qureshi did not address employment-related disability resulting from the
accepted April 8, 2016 employment injury, his opinion is of no probative value and is insufficient
to meet appellant’s burden of proof.
Appellant submitted a series of reports from her attending physician, Dr. Singla. In a
November 21, 2017 report, Dr. Singla diagnosed a herniated disc and lower back sprain, but did
not address recurrent disability. On June 4, 2018 he noted his recent evaluation, current
examination findings, and made a medical referral. In correspondence dated June 22, 2018,
Dr. Singla diagnosed lumbar sprain and lower back pain radiating to the lower extremity and
indicated that appellant was advised to avoid bending, lifting, and twisting until June 11, 2018. He
noted that according to appellant, she had not reinjured her back since April 2016 and that her
current symptoms were a continuation of her original April 2016 injury. Dr. Singla continued to
treat appellant and in his July 2, 2018 report diagnosed additional conditions including a herniated
lumbar disc and neck pain, conditions not accepted by OWCPin her claim. As he attributed
appellant’s disability to medical diagnoses not accepted by OWCP, his opinion on recurrent
disability is insufficient to establish the claim.9 With regard to the additional conditions, appellant
5

See J.S., Docket No. 19-1035 (issued January 24, 2020).

6

Id.

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); D.T., Docket
No. 19-1064 (issued February 20, 2020).
8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

See V.H., Docket No. 18-0456 (issued August 9, 2019); J.L., Docket No. 15-1951 (issued May 16, 2016).

5

has the burden of proof to submit evidence to establish additional conditions not accepted or
approved by OWCP resulted from the employment injury through the submission of reasoned
medical evidence.10
In his September 11, 2018 report Dr. Khanna did not explain how the April 18, 2016
employment injury caused appellant’s disability. Moreover, Dr. Khanna did not address the period
of claimed recurrence or indicate that appellant was totally disabled for any period. The Board
has held that medical evidence that does not provide an opinion as to whether a period of disability
is due to an accepted employment-related condition is insufficient to meet a claimant’s burden of
proof.11 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.12 Thus, his report is of no probative value on the issue of disability.13
Mr. Volatile, a physician assistant, and Ms. Naim, a nurse practitioner submitted reports
dated June 8 and 12, 2018 respectively. Neither a physician assistant nor a nurse practitioner is
considered a “physician” as defined under FECA. Thus, their reports are of no probative value.14
The record also contains x-rays and MRI scan reports of appellant’s lumbar spine. The
Board has held that diagnostic studies, standing alone, are of limited probative value on the issue
of causal relationship as they do not address whether the employment incident caused any of the
diagnosed conditions.15
As noted, a claimant must submit rationalized medical evidence supporting causal
relationship between the disabling condition and the accepted employment injury. Furthermore,
the medical evidence must directly address the dates of disability for work for which compensation
is claimed. None of the medical evidence of record provided a sufficient rationalized discussion
of how appellant’s accepted April 8, 2016 employment injury caused total disability from work
for the claimed period. As appellant did not submit medical evidence establishing a recurrence of
disability commencing June 1, 2018 causally related to her accepted employment injury, the Board
finds that she has not met his burden of proof.

10

See O.S., Docket No. 19-1149 (issued February 21, 2020); V.B., Docket No. 12-0599 (issued October 2, 2012);
Jaja K. Asaramo, 55 ECAB 200 (2004).
11

M.A., Docket No. 19-1119 (issued November 25, 2019); S.I., Docket No. 18-1582 (issued June 20, 2019).

12

D.P., Docket No. 18-1439 (issued April 20, 2020); William A. Archer, 55 ECAB 674 (2004).

13

See supra note 8.

14

See A.H., Docket No. 19-1731 (issued March 23, 2020); section 8101(2) of FECA provides that physician
“includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law.” 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA).
15

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing June 1, 2018 causally related to her accepted April 8, 2016 employment
injury.16
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Upon return of the case record, OWCP should consider whether appellant is entitled to wage-loss compensation
for medical visits and treatment.

7

